Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1, 19 and 20 filed 06/09/2022 have been amended. Claims 1, 3-6, and 9-20 are pending and have been rejected. Claims 2, 7, 8 and 21 have been canceled.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 	Examiner’s Note: The Examiner encourages Applicant’s representative to conduct a telephonic interview with the Examiner in order to clarify application and further advance prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1, 4, 5 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382), hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098), hereinafter “Shuster” and Edsall et al. (U.S. Publication 2015/0182854), hereinafter “Edsall”.

 	As to claim 1, Jo discloses an information processing apparatus comprising:  	an acquisition unit configured to acquire, from a database configured to store first function information of a device of a second user (Jo, see [0070], the augmented reality object management server stores the received device information), the first 5function information based on a detection result of a position of the device of the second user being in a predetermined area (Jo, see [0075], the augmented reality object management server can calculate a relative position to the detected area to display the augmented reality object. See [0077], the augmented reality object management server stores user information and information of multiple devices mapped with the user information), the first function information being specified of a real space by a first user (Jo, see [0029], the video content server includes a multiple number of video contents, and may transmit the video contents to the devices of the first user or the devices of the second user. See [0034-0036], the augmented reality object management server receives, from the devices of the first user, a request message requesting to share video contents and an augmented reality object with the devices of the second user); and  	a transmission control unit configured to control transmission of the first function information to the 10device of the second user (Jo, see [0038], the augmented reality object management server includes a device registration unit, a message reception unit, a mode selection unit, a transmission unit. See [0040] the message reception unit receives the message request for sharing video contents and augmented reality object with other devices. See [0045], the mode selection unit selects any one of a first mode for transmitting both video contents and an augmented reality object to the devices of the second user and a second mode for transmitting only an augmented reality object to the devices of the second user. See [0054], the transmission unit transmits an augmented reality object to the devices of the second user based on the selected mode), 	wherein the acquisition unit and the transmission control unit are each implemented via at least one processor (Jo, see [0038], the augmented reality object management server contains a transmission unit and receives requests to share video contents).  	Jo is silent to wherein the first function information includes information indicating that a function regarding content provided in the predetermined area is permitted by the first user to be executed by the device of the second user and indicating that another function, which is different than the function, regarding the content in the predetermined area is restricted by the first user to be executed by the device of the second user, 	However, Shuster discloses wherein the first function information includes information indicating that a function regarding content provided in the predetermined area is permitted by the first user to be executed by the device of the second user and indicating that another function, which is different than the function, regarding the content in the predetermined area is restricted by the first user to be executed by the device of the second user (Shuster, see [0210-0211], restricting actions within the virtual world, wherein "permissions resolution" is given to determine which actions may be taken, by which entities, and on which securable objects).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster.
 	One of ordinary skill in the art would have been motivated because it would allow to enable individuals to build new virtual worlds within a framework, and allow third party users to better interact with those worlds (Shuster – Abstract). 	Jo in view of Shuster is silent to wherein the acquisition unit is further configured to acquire second function information of a device of a third user positioned outside the predetermined area, the second function information being provided by the first user regarding the predetermined area, 	wherein the second function information includes information associating the function and content provided in the predetermined area by indicating that the function regarding the content provided in the predetermined area is permitted, based on the second user being positioned in the predetermined area and the second user having a predetermined relationship with the device of the third user, to be executed by the device of the third user, the predetermined relationship including the device of the second user and the device of the third user being in communication with each other or the content is set to be transmitted from the device of the second user to the device of the third user. 	However, Edsall discloses wherein the acquisition unit is further configured to acquire second function information of a device of a third user positioned outside the predetermined area, the second function information being provided by the first user regarding the predetermined area (Edsall, see [0050], data is received about a player avatar's position and motion or movement direction in a virtual environment. See [0072], establishing a communications link between the computers may be used depending on the specific requirements of an application of player avatar movement assistance. See [0052] and fig.7, player avatar is not within the first predetermined area nor the second predetermined area), 	wherein the second function information includes information associating the function and content provided in the predetermined area by indicating that the function regarding the content provided in the predetermined area is permitted, based on the second user being positioned in the predetermined area and the second user having a predetermined relationship with the device of the third user, to be executed by the device of the third user, the predetermined relationship including the device of the second user and the device of the third user being in communication with each other or the content is set to be transmitted from the device of the second user to the device of the third user (Edsall, see [0050], data is received about a player avatar's position and motion or movement direction in a virtual environment. See [0072], establishing a communications link between the computers may be used depending on the specific requirements of an application of player avatar movement assistance. See [0052] and fig.7, player avatar is not within the first predetermined area nor the second predetermined area). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster and Edsall in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of implement a predictive avoidance algorithm from the teachings of Edsall.
 	One of ordinary skill in the art would have been motivated because it would allow to guide player avatars so as to navigate virtual environments (Edsall – 0005). 	As to claim 4, Jo in view of Shuster & Edsall discloses everything disclosed in claim 1. Jo further discloses wherein the acquisition unit is further configured to acquire, as the first function information, function information further 30associated with identification information of the second user (Jo, see [0033], the augmented reality object management server stores user information and information of multiple devices mapped and/or registered with the user information. See [0034], the augmented reality object management server can receive, from a smart phone, which is a first device of the devices of the first user, a message requesting to share information about shoes, which is one object appearing in video contents being reproduced through the smart phone, with the devices of the second user).  
 	As to claim 5, Jo in view of Shuster & Edsall discloses everything disclosed in claim 1. Jo further discloses wherein the acquisition unit is further configured to acquire, as the first function information, function information further 5associated with the device of the second user (Jo, see [0029], the video content server includes a multiple number of video contents, and may transmit the video contents to the devices of the first user or the devices of the second user. See [0034-0036], the augmented reality object management server receives, from the devices of the first user, a request message requesting to share video contents and an augmented reality object with the devices of the second user).  

 	As to claim 17, Jo in view of Shuster & Edsall discloses everything disclosed in claim 1. Shuster further discloses a determination unit 5configured to determine, on a basis of a detection result of a signal transmitted by the device of the second user, whether or not the device of the second user is a device having permission to use the first function information (Shuster, see [0210-0211], restricting actions within the virtual world, wherein "permissions resolution" is given to determine which actions may be taken, by which entities, and on which securable objects), wherein, in a case where the determination unit 10determines that the device of the second user is not a device having permission to use the first function information, the transmission control unit does not cause the communication unit to transmit the first function information to the device of the second user (Shuster, see [0231], If gatekeepers change, then the previous gatekeeper won’t have any authority to take).   
 	
 	As to claim 18, Jo in view of Shuster & Edsall discloses everything disclosed in claim 1. Shuster further discloses wherein the first user has management authority of the predetermined area (Shuster, see [0213], permission record is associated with one or more "gatekeeper" objects, wherein a gatekeeper is an object that has authority or jurisdiction to determine whether an action will be permitted), and 20the second user does not have the management authority of the predetermined area (Shuster, see [0231], If gatekeepers change, then the previous gatekeeper won’t have any authority to take).  
 	
 	As to claim 19, Jo discloses an information processing method comprising:  	acquiring, by a processor and from a database configured to store first function information of a device of a second user, the first function information based on a detection result of a position of the device of 25a second user, being in a predetermined area of a real space, the first function information being specified by a first user (Jo, see [0029], the video content server includes a multiple number of video contents, and may transmit the video contents to the devices of the first user or the devices of the second user. See [0034-0036], the augmented reality object management server receives, from the devices of the first user, a request message requesting to share video contents and an augmented reality object with the devices of the second user); and  	controlling, by the processor, transmission of the first function information to the device of the second 30user (Jo, see [0038], the augmented reality object management server includes a device registration unit, a message reception unit, a mode selection unit, a transmission unit. See [0040] the message reception unit receives the message request for sharing video contents and augmented reality object with other devices. See [0045], the mode selection unit selects any one of a first mode for transmitting both video contents and an augmented reality object to the devices of the second user and a second mode for transmitting only an augmented reality object to the devices of the second user. See [0054], the transmission unit transmits an augmented reality object to the devices of the second user based on the selected mode); and 	Jo is silent to wherein the first function information includes information indicating that a function regarding the content provided in the predetermined area is permitted by the first user to be executed by the device of the second user and indicating that another function, which is different than the function, regarding the content in the predetermined area is restricted by the first user to be executed by the device of the second user. 	However, Shuster discloses wherein the first function information includes information indicating that a function regarding the content provided in the predetermined area is permitted by the first user to be executed by the device of the second user and indicating that another function, which is different than the function, regarding the content in the predetermined area is restricted by the first user to be executed by the device of the second user (Shuster, see [0210-0211], restricting actions within the virtual world, wherein "permissions resolution" is given to determine which actions may be taken, by which entities, and on which securable objects).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster.
 	One of ordinary skill in the art would have been motivated because it would allow to enable individuals to build new virtual worlds within a framework, and allow third party users to better interact with those worlds (Shuster – Abstract). 	Jo in view of Shuster is silent to wherein the acquisition unit is further configured to acquire second function information of a device of a third user positioned outside the predetermined area, the second function information being provided by the first user regarding the predetermined area, 	wherein the second function information includes information associating the function and content provided in the predetermined area by indicating that the function regarding the content provided in the predetermined area is permitted, based on the second user being positioned in the predetermined area and the second user having a predetermined relationship with the device of the third user, to be executed by the device of the third user, the predetermined relationship including the device of the second user and the device of the third user being in communication with each other or the content is set to be transmitted from the device of the second user to the device of the third user. 	However, Edsall discloses wherein the acquisition unit is further configured to acquire second function information of a device of a third user positioned outside the predetermined area, the second function information being provided by the first user regarding the predetermined area (Edsall, see [0050], data is received about a player avatar's position and motion or movement direction in a virtual environment. See [0072], establishing a communications link between the computers may be used depending on the specific requirements of an application of player avatar movement assistance. See [0052] and fig.7, player avatar is not within the first predetermined area nor the second predetermined area), 	wherein the second function information includes information associating the function and content provided in the predetermined area by indicating that the function regarding the content provided in the predetermined area is permitted, based on the second user being positioned in the predetermined area and the second user having a predetermined relationship with the device of the third user, to be executed by the device of the third user, the predetermined relationship including the device of the second user and the device of the third user being in communication with each other or the content is set to be transmitted from the device of the second user to the device of the third user (Edsall, see [0050], data is received about a player avatar's position and motion or movement direction in a virtual environment. See [0072], establishing a communications link between the computers may be used depending on the specific requirements of an application of player avatar movement assistance. See [0052] and fig.7, player avatar is not within the first predetermined area nor the second predetermined area). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster and Edsall in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of implement a predictive avoidance algorithm from the teachings of Edsall.
 	One of ordinary skill in the art would have been motivated because it would allow to guide player avatars so as to navigate virtual environments (Edsall – 0005). 	As to claim 20, Jo discloses a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method, the method comprising:  	acquiring, from a database configured to store first function information of a device of a second user (Jo, see [0070], the augmented reality object management server stores the received device information), the first 5function information based on a detection result of a position of the device of the second user being in a predetermined area (Jo, see [0075], the augmented reality object management server can calculate a relative position to the detected area to display the augmented reality object. See [0077], the augmented reality object management server stores user information and information of multiple devices mapped with the user information), the first function information being specified of a real space by a first user (Jo, see [0029], the video content server includes a multiple number of video contents, and may transmit the video contents to the devices of the first user or the devices of the second user. See [0034-0036], the augmented reality object management server receives, from the devices of the first user, a request message requesting to share video contents and an augmented reality object with the devices of the second user); and  	controlling transmission of the first function information to the 10device of the second user (Jo, see [0038], the augmented reality object management server includes a device registration unit, a message reception unit, a mode selection unit, a transmission unit. See [0040] the message reception unit receives the message request for sharing video contents and augmented reality object with other devices. See [0045], the mode selection unit selects any one of a first mode for transmitting both video contents and an augmented reality object to the devices of the second user and a second mode for transmitting only an augmented reality object to the devices of the second user. See [0054], the transmission unit transmits an augmented reality object to the devices of the second user based on the selected mode); and 	Jo is silent to wherein the first function information includes information indicating that a function regarding the content provided in the predetermined area is permitted by the first user to be executed by the device of the second user and indicating that another function, which is different than the function, regarding the content in the predetermined area is restricted by the first user to be executed by the device of the second user. 	However, Shuster discloses wherein the first function information includes information indicating that a function regarding the content provided in the predetermined area is permitted by the first user to be executed by the device of the second user and indicating that another function, which is different than the function, regarding the content in the predetermined area is restricted by the first user to be executed by the device of the second user (Shuster, see [0210-0211], restricting actions within the virtual world, wherein "permissions resolution" is given to determine which actions may be taken, by which entities, and on which securable objects).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster.
 	One of ordinary skill in the art would have been motivated because it would allow to enable individuals to build new virtual worlds within a framework, and allow third party users to better interact with those worlds (Shuster – Abstract). 	Jo in view of Shuster is silent to wherein the acquisition unit is further configured to acquire second function information of a device of a third user positioned outside the predetermined area, the second function information being provided by the first user regarding the predetermined area, 	wherein the second function information includes information associating the function and content provided in the predetermined area by indicating that the function regarding the content provided in the predetermined area is permitted, based on the second user being positioned in the predetermined area and the second user having a predetermined relationship with the device of the third user, to be executed by the device of the third user, the predetermined relationship including the device of the second user and the device of the third user being in communication with each other or the content is set to be transmitted from the device of the second user to the device of the third user. 	However, Edsall discloses wherein the acquisition unit is further configured to acquire second function information of a device of a third user positioned outside the predetermined area, the second function information being provided by the first user regarding the predetermined area (Edsall, see [0050], data is received about a player avatar's position and motion or movement direction in a virtual environment. See [0072], establishing a communications link between the computers may be used depending on the specific requirements of an application of player avatar movement assistance. See [0052] and fig.7, player avatar is not within the first predetermined area nor the second predetermined area), 	wherein the second function information includes information associating the function and content provided in the predetermined area by indicating that the function regarding the content provided in the predetermined area is permitted, based on the second user being positioned in the predetermined area and the second user having a predetermined relationship with the device of the third user, to be executed by the device of the third user, the predetermined relationship including the device of the second user and the device of the third user being in communication with each other or the content is set to be transmitted from the device of the second user to the device of the third user (Edsall, see [0050], data is received about a player avatar's position and motion or movement direction in a virtual environment. See [0072], establishing a communications link between the computers may be used depending on the specific requirements of an application of player avatar movement assistance. See [0052] and fig.7, player avatar is not within the first predetermined area nor the second predetermined area). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster and Edsall in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of implement a predictive avoidance algorithm from the teachings of Edsall.
 	One of ordinary skill in the art would have been motivated because it would allow to guide player avatars so as to navigate virtual environments (Edsall – 0005). 
Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster”, Edsall et al. (U.S. Publication 2015/0182854), hereinafter “Edsall” and Leacock et al. (U.S. Publication 2013/0104057) hereinafter “Leacock”.

 	As to claim 10, Jo in view of Shuster & Edsall discloses everything disclosed in claim 1. Jo discloses wherein the acquisition unit is further configured to acquire second function information of a device of a third user, the second function information being provided by the first 10user regarding the predetermined area (Jo, see [0029], the video content server includes a multiple number of video contents, and may transmit the video contents to the devices of the first user or the devices of the second user. See [0034-0036], the augmented reality object management server receives, from the devices of the first user, a request message requesting to share video contents and an augmented reality object with the devices of the second user),  	the transmission control unit is further configured to control transmission of the second function information to the device of the second user or the device of the third user (Jo, see [0038], the augmented reality object management server includes a device registration unit, a message reception unit, a mode selection unit, a transmission unit. See [0040] the message reception unit receives the message request for sharing video contents and augmented reality object with other devices. See [0045], the mode selection unit selects any one of a first mode for transmitting both video contents and an augmented reality object to the devices of the second user and a second mode for transmitting only an augmented reality object to the devices of the second user. See [0054], the transmission unit transmits an augmented reality object to the devices of the second user based on the selected mode), and the second function information is associated with the first function information (Jo, see [0030], the augmented reality object metadata server can include an augmented reality object, which is augmented information in association with an object appearing in video contents).   	Jo in view of Shuster & Edsall is silent to the third user is positioned outside the 15predetermined area 	However, Leacock discloses the third user is positioned outside the 15predetermined area (Leacock, see [0145], users can be outside the boundary of the Main space and the Acme virtual area. See [0157], transmitting an invitation to the selected communicant to join the user in the respective zone). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster, Edsall and Leacock in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of implement a predictive avoidance algorithm from the teachings of Edsall and the method of navigating and interacting in spatial virtual communication environments from the teaching of Leacock.
 	One of ordinary skill in the art would have been motivated because it would enable users in remote locations to communicate and interact with each other over multiple real-time channels using their respective avatars in three-dimensional virtual spaces (Leacock – 0003).

 	As to claim 11, Jo in view of Shuster, Edsall and Leacock discloses everything disclosed in claim 10. Jo further discloses wherein the acquisition unit is further configured to acquire, as the second function information, function information further associated with identification information of the third user or the device of the third user (Jo, see [0033], the augmented reality object management server stores user information and information of multiple devices mapped and/or registered with the user information. See [0034], the augmented reality object management server can receive, from a smart phone, which is a first device of the devices of the first user, a message requesting to share information about shoes, which is one object appearing in video contents being reproduced through the smart phone, with the devices of the second user. The Examiner interprets that the second function information is one of many functions that contains function information just like the first function information. Therefore, same rationale of first function information applies to the second function information. The Examiner interprets that the third user is one of many users that communicates with the first user. Therefore, same rationale of the second user applies to the third user). 	As to claim 13, Jo in view of Shuster, Edsall and Leacock discloses everything disclosed in claim 10. Shuster further discloses wherein the second function information includes information indicating a function permitted by the first user to be executed by the device of the third user (Shuster, see [0210-0211], restricting actions within the virtual world, wherein "permissions resolution" is given to determine which actions may be taken, by which entities, and on which securable objects. The Examiner interprets that the second function information is one of many functions that contains function information just like the first function information. Therefore, same rationale of first function information applies to the second function information. The Examiner interprets that the third user is one of many users that communicates with the first user. Therefore, same rationale of the second user applies to the third user).  
 	
 	As to claim 14, Jo in view of Shuster, Edsall and Leacock discloses everything disclosed in claim 13. Jo further discloses wherein the second function information includes function information provided to the device of the third user by the first user regarding content provided in the predetermined area (Jo, see [0034-0036], the augmented reality object management server receives, from the devices of the first user, a request message requesting to share video contents and an augmented reality object with the devices of the second user. See [0061], the augmented reality object transmitted from the transmission unit can be displayed on a part of the devices of the second user, or the augmented reality object and detailed information of the augmented reality object may be briefly displayed. The Examiner interprets that the second function information is one of many functions that contains function information just like the first function information. Therefore, same rationale of first function information applies to the second function information. The Examiner interprets that the third user is one of many users that communicates with the first user. Therefore, same rationale of the second user applies to the third user).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster”, Edsall et al. (U.S. Publication 2015/0182854), hereinafter “Edsall” and Bare et al. (U.S. Publication 2014/0267417) hereinafter “Bare”.
 	As to claim 3, Jo in view of Shuster and Edsall discloses everything disclosed in claim 1, but is silent to wherein 20the predetermined area includes a plurality of sub areas, and the acquisition unit acquires, as the first function information, function information associated with a sub area where the second user is positioned among 25the plurality of sub areas.   	However, Bare discloses wherein 20the predetermined area includes a plurality of sub areas (Bare, see [0025] and fig. 2, large space building divided into several sub-spaces), and the acquisition unit is further configured to acquire, as the first function information, function information associated with a sub area where the second user is positioned among 25the plurality of sub areas (Bare, see [0018], mobile device can provide a view of augmented reality for a user, and can be responsible for gathering data for identification of sub-space IDs. See [0019], the elements of system can be located on a distributed across a plurality of devices including one or more centralized servers and one or more mobile devices or end user devices).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster, Edsall and Bare in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of implement a predictive avoidance algorithm from the teachings of Edsall and the method of tracking cues within augmented reality tracking databases from the teachings of Bare.
 	One of ordinary skill in the art would have been motivated because it would allow to determine the narrow position of a mobile device that outputs the augmented reality experience (Bare – Abstract).

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster”, Edsall et al. (U.S. Publication 2015/0182854), hereinafter “Edsall” and Mitchell (U.S. Publication 2014/0198096) hereinafter “Mitchell”.
 	As to claim 6, Jo in view of Shuster & Edsall discloses everything disclosed in claim 1, but is silent to wherein the acquisition unit is further configured to acquire, as the first function information, function information further 10associated with a purchase state of a predetermined ticket or a charging state of the second user.   	However, Mitchell discloses wherein the acquisition unit is further configured to acquire, as the first function information, function information further 10associated with a purchase state of a predetermined ticket or a charging state of the second user (Mitchell, see [0022], the users can select which costume they wish to appear in using a menu on the augmented reality device, wherein augmented reality costumes are available for purchase (e.g., in on online store) on the augmented reality device).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster and Mitchell in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of implement a predictive avoidance algorithm from the teachings of Edsall and the method of navigating and the method of providing a multiuser augmented reality world on an augmented reality device from the teachings of Mitchell.
 	One of ordinary skill in the art would have been motivated because it would determine one or more augmentations to apply to the user in the captured visual scene (Mitchell – 0007).

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster”, Edsall et al. (U.S. Publication 2015/0182854), hereinafter “Edsall”, Leacock et al. (U.S. Publication 2013/0104057) hereinafter “Leacock” and Mitchell (U.S. Publication 2014/0198096) hereinafter “Mitchell”.

 	As to claim 12, Jo in view of Shuster, Edsall and Leacock discloses everything disclosed in claim 10, but is silent to wherein the acquisition unit is further configured to acquire, as the second function information, function information further associated with a purchase state of a predetermined ticket or a charging state of the third user. 	However, Mitchell discloses wherein the acquisition unit is further configured to acquire, as the second function information, function information further associated with a purchase state of a predetermined ticket or a charging state of the third user (Mitchell, see [0022], the users can select which costume they wish to appear in using a menu on the augmented reality device, wherein augmented reality costumes are available for purchase (e.g., in on online store) on the augmented reality device. The Examiner interprets that the second function information is one of many functions that contains function information just like the first function information. Therefore, same rationale of first function information applies to the second function information. The Examiner interprets that the third user is one of many users that communicates with the first user. Therefore, same rationale of the second user applies to the third user).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster, Edsall, Leacock and Mitchell in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of implement a predictive avoidance algorithm from the teachings of Edsall and the method of navigating and the method of navigating and interacting in spatial virtual communication environments from the teaching of Leacock and the method of providing a multiuser augmented reality world on an augmented reality device from the teachings of Mitchell.
 	One of ordinary skill in the art would have been motivated because it would determine one or more augmentations to apply to the user in the captured visual scene (Mitchell – 0007).

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster”, Edsall et al. (U.S. Publication 2015/0182854), hereinafter “Edsall” and Bare et al. (U.S. Publication 2014/0267417) hereinafter “Bare”.
 	As to claim 9, Jo in view of Shuster & Edsall discloses everything disclosed in claim 1. Shuster further discloses the first function information includes information 79SP367252WO00indicating a function permitted to the device of the second user regarding the content associated with the sub area where the second user is positioned (Shuster, see [0210-0211], restricting actions within the virtual world, wherein "permissions resolution" is given to determine which actions may be taken, by which entities, and on which securable objects).   	Jo in view of Shuster and Edsall is silent to wherein the predetermined area includes a plurality of sub areas, the content includes content associated with a sub area where the second user is positioned among the 30plurality of sub areas. 	However, Bare discloses wherein the predetermined area includes a plurality of sub areas (Bare, see [0025] and fig. 2, large space building divided into several sub-spaces), the content includes content associated with a sub area where the second user is positioned among the 30plurality of sub areas (Bare, see [0018], mobile device can provide a view of augmented reality for a user, and can be responsible for gathering data for identification of sub-space IDs. See [0019], the elements of system can be located on a distributed across a plurality of devices including one or more centralized servers and one or more mobile devices or end user devices).	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster, Edsall and Bare in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of navigating and the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of implement a predictive avoidance algorithm from the teachings of Edsall and the method of tracking cues within augmented reality tracking databases from the teachings of Bare.
 	One of ordinary skill in the art would have been motivated because it would allow to determine the narrow position of a mobile device that outputs the augmented reality experience (Bare – Abstract).	 	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (U.S. Publication 2014/0298382) hereinafter “Jo” in view of Shuster et al. (U.S. Publication 2013/0047098) hereinafter “Shuster”, Edsall et al. (U.S. Publication 2015/0182854), hereinafter “Edsall”, Leacock et al. (U.S. Publication 2013/0104057) hereinafter “Leacock” and Bare et al. (U.S. Publication 2014/0267417) hereinafter “Bare”.

 	As to claim 15, Jo in view of Shuster, Edsall and Leacock discloses everything disclosed in claim 14. Shuster further discloses the second function information includes information indicating a function permitted to the device 20of the third user regarding the content associated with the sub area where the second user is positioned (Shuster, see [0210-0211], restricting actions within the virtual world, wherein "permissions resolution" is given to determine which actions may be taken, by which entities, and on which securable objects. The Examiner interprets that the second function information is one of many functions that contains function information just like the first function information. Therefore, same rationale of first function information applies to the second function information. The Examiner interprets that the third user is one of many users that communicates with the first user. Therefore, same rationale of the second user applies to the third user).   	Jo in view of Shuster and Leacock is silent to wherein the predetermined area includes a plurality of sub areas, 15the content includes content associated with a sub area where the second user is positioned among the plurality of sub areas. 	However, Bare discloses wherein the predetermined area includes a plurality of sub areas (Bare, see [0025] and fig. 2, large space building divided into several sub-spaces), 15the content includes content associated with a sub area where the second user is positioned among the plurality of sub areas (Bare, see [0018], mobile device can provide a view of augmented reality for a user, and can be responsible for gathering data for identification of sub-space IDs. See [0019], the elements of system can be located on a distributed across a plurality of devices including one or more centralized servers and one or more mobile devices or end user devices). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster, Leacock, Edsall and Bare in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of implement a predictive avoidance algorithm from the teachings of Edsall and the method of navigating and interacting in spatial virtual communication environments from the teaching of Leacock and the method of tracking cues within augmented reality tracking databases from the teachings of Bare.
 	One of ordinary skill in the art would have been motivated because it would allow to determine the narrow position of a mobile device that outputs the augmented reality experience (Bare – Abstract).

 	As to claim 16, Jo in view of Shuster, Edsall and Leacock discloses everything disclosed in claim 14. Shuster further discloses 30the second function information includes information indicating a function permitted to the device81 SP367252WO00of the third user regarding the image (Shuster, see [0210-0211], restricting actions within the virtual world, wherein "permissions resolution" is given to determine which actions may be taken, by which entities, and on which securable objects. The Examiner interprets that the second function information is one of many functions that contains function information just like the first function information. Therefore, same rationale of first function information applies to the second function information. The Examiner interprets that the third user is one of many users that communicates with the first user. Therefore, same rationale of the second user applies to the third user).   	Jo in view of Shuster, Edsall and Leacock is silent to wherein 25the device of the second user is a wearable device including an imaging unit, an image corresponding to image capturing by the imaging unit in the predetermined area is transmitted to the device of the third user. 	However, Bare discloses Bare discloses wherein 25the device of the second user is a wearable device including an imaging unit (Bare, see [0019], the elements of system can be located across a plurality of devices including one or more mobile devices or end user devices. See [0021], mobile device can be any mobile computing solution that is used by a user to facilitate interoperability with the augmented reality platform, wherein the mobile device can be a wearable display device), an image corresponding to image capturing by the imaging unit in the predetermined area is transmitted to the device of the third user (Bare, see [0019], the elements of system can be located across a plurality of devices including one or more mobile devices or end user devices. See [0021], mobile device is equipped to provide one or more see-through images imposed upon a real-world view, i.e., an augmented reality experience).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jo in view of Shuster, Edsall, Leacock and Bare in order to further modify the method of transmitting an augmented reality object to a device of a user from the teachings of Jo with the method of virtual world interaction, operation, implementation, instantiation, creation, and other functions related to virtual worlds from the teachings of Shuster and the method of implement a predictive avoidance algorithm from the teachings of Edsall and the method of navigating and interacting in spatial virtual communication environments from the teaching of Leacock and the method of tracking cues within augmented reality tracking databases from the teachings of Bare.
 	One of ordinary skill in the art would have been motivated because it would allow to determine the narrow position of a mobile device that outputs the augmented reality experience (Bare – Abstract).              

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443